Order filed January 14, 2020




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00624-CV
                                ____________

  IN THE MATTER OF THE MARRIAGE OF EDWARD A. LANE AND
                     JAMES S. MCCORMICK


                   On Appeal from the County Court at Law
                         Washington County, Texas
                      Trial Court Cause No. CCL-8499


                                     ORDER
       The notice of appeal in this case was filed August 8, 2019. The clerk
responsible for preparing the record notified this court that appellant has not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 145. On December 5, 2019, this court notified
appellant that the appeal was subject to dismissal unless appellant filed a response
with proof of payment for the record. No response was filed. Therefore, the court
issues the following order.

      Appellant is ordered to demonstrate to this court that has made arrangements
to pay for the clerk’s record on or before January 29, 2020. See Tex. R. App. P.
35.3(c). If appellant fails to do so, the appeal will be dismissed. See Tex. R. App.
P. 37.3(b).



                                  PER CURIAM



Panel consists of Justices Zimmerer, Spain and Hassan.